Title: To James Madison from Edward Thornton, 22 June 1801
From: Thornton, Edward
To: Madison, James


Sir,
Philadelphia 22nd June 1801.
In conformity to the wish expressed in your letter of the 18h inst. which I have had the honour of receiving this day, I inclose passports for Mr Pinckney and Mr Graham his Secretary.
Their destination is therein marked for the continent of Europe; but I hope you will be persuaded that it does not in any manner exclude the Island of Great Britain, if these Gentlemen should chuse that mode of reaching the object of their mission. I have the honour to be with perfect truth and respect, Sir, Your most obedient humble servant,
Edwd Thornton.
 

   
   RC (DNA: RG 59, NFL, Great Britain, vol. 2).



   
   Letter not found.


